Citation Nr: 0833385	
Decision Date: 09/29/08    Archive Date: 10/07/08

DOCKET NO.  05-18 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut



THE ISSUE

Entitlement to service connection for a claimed innocently 
acquired psychiatric disorder.  



REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1972 to 
December 1973 and from August 15, 1980 to September 29, 1980.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the RO.  

The Board remanded the issue on appeal back to the RO in 
March 2007 for additional development of the record.  



FINDINGS OF FACT

1.  The veteran is not shown to have manifested complaints or 
findings of an innocently acquired psychiatric disorder in 
service or for many years thereafter.  

2.  The veteran was shown to have a personality disorder on 
VA examination shortly after discharge from his initial 
period of active service.  

3.  The currently demonstrated adjustment disorder is not 
shown to be due to an event or incident in either of the 
veteran's periods of active duty.  



CONCLUSION OF LAW

The veteran is not shown to have an innocently acquired 
psychiatric disability due to disease or injury that was 
incurred in or aggravated by service; a personal disorder is 
not a disease or injury for VA compensation purposes.  
38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.159, 3.303 (2007).  



REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  Regulations implementing the VCAA 
provisions have since been published.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

Specifically, the RO has obtained records of treatment 
reported by the veteran and has afforded him comprehensive VA 
examinations addressing his claimed disorder.  There is no 
indication from the record of additional medical treatment 
for which the RO has not obtained, or made sufficient efforts 
to obtain, corresponding records.

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claim in multiple letters.  By these letters, the RO also 
notified the veteran of exactly which portion of that 
evidence was to be provided by him and which portion VA would 
attempt to obtain on his behalf.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

On April 30, 2008, VA amended its regulations governing its 
duty to provide a claimant with notice of the information and 
evidence necessary to substantiate a claim.  See 73 Fed. 
Reg. 23,353 (Apr. 30, 2008).  Importantly, the third sentence 
of 38 C.F.R. § 3.159(b)(1), which stated that "VA will also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim," was 
removed.  This amendment applies to all applications for 
benefits pending before VA on, or filed after, May 30, 2008.

In Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) reaffirmed principles set forth in earlier 
Federal Circuit and United States Court of Appeals for 
Veterans Claims (Court) cases in regard to the necessity of 
both a specific VCAA notification letter and an adjudication 
of the claim following that letter.  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 121 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006).  

The Mayfield line of decisions reflects that a comprehensive 
VCAA letter, as opposed to a patchwork of other post-
decisional documents (e.g., Statements or Supplemental 
Statements of the Case), is required to meet VA's 
notification requirements.  VCAA notification does not 
require an analysis of the evidence already contained in the 
record or any inadequacies of such evidence, as that would 
constitute a preadjudication inconsistent with applicable 
law.   

The VCAA letter should be sent prior to the appealed rating 
decision or, if sent after the rating decision, before a 
readjudication of the appeal.  A Supplemental Statement of 
the Case, when issued following a VCAA notification letter, 
satisfies the due process and notification requirements for 
an adjudicative decision for these purposes.

Here, the noted VCAA letters were issued both prior and 
subsequent to the rating decisions.  However, the RO 
readjudicated the Appeal, most recently in a June 2008 
Supplemental Statement of the Case (SSOC).  Moreover, as 
indicated above, the RO has taken all necessary steps to both 
notify the veteran of the evidence needed to substantiate his 
claim and assist him in developing relevant evidence.  

The Board is also aware of the considerations of the Court in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), regarding the 
need for notification that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  In the April 2007 VCAA letter 
the RO notified the veteran of the evidence necessary to 
establish both disability ratings and effective dates in 
compliance with these requirements.  Id. 

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claim in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).   

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

The service treatment records reveal that the veteran 
complained of trouble sleeping and nervous trouble during his 
separation examination in November 1973.  

Subsequent to this period of service, in August 1974, the 
veteran received a VA psychiatric examination.  The veteran 
stated his main goal was to rectify a previous statement made 
when he was attempting to enter back into active duty 
service.  He reported that, overall he was in good health, 
but had trouble speaking.  

Since his discharge, the veteran described having difficult 
in finding employment; after further questioning, he admitted 
having not tried to find a job since his discharge.  His 
income consisted of unemployment insurance.  He resided with 
his mother and sister, both of whom "sheltered" him and 
always caused him to think "negatively."  He wanted to 
think positively and return to active duty as the first step 
in that process.  

It was noted that the veteran had difficulty with learning 
and in school, finally attaining his GED at age 26.  Prior to 
entering service, he worked as a stock boy in a local 
department store.  In nine years, he never earned a promotion 
or a raise.  He attended a job corp for a year and claimed to 
have learned several things.  

The veteran admitted that he sought treatment from a 
psychiatric social worker in service to help him cope with 
his frustrations and problems; he did not want to disclose 
what those problems were except for the already noted issues 
he had at home with his mom and sister.  He was disturbed 
over being labeled as not suitable for service and wanted his 
record cleaned to reflect that he was "in good condition and 
able to do anything anybody else [could] do."  

The veteran was diagnosed with inadequate personality 
disturbance and possible schizoid personality.  The examiner 
opined that the veteran had a moderate degree of psychiatric 
impairment.  

The treatment records associated with his second period of 
service contain no complaints, findings or diagnosis for an 
innocently acquired psychiatric disorder.  

The private treatment records dated from February 1990 to 
September 2007 document the veteran's treatment for various 
diagnosed psychiatric disorders, including generalized 
anxiety disorder, depressive disorder not otherwise specified 
(NOS), learning disability NOS and personality disorder NOS 
(inadequate personality disorder).  

In a September 1992 VA examination report, the veteran 
complained that his ability to deal with various life 
problems had gotten worse and he often felt confused.  On 
examination, he was diagnosed with history of learning 
disability, personality disorder and passive dependent 
personality.  

In the July 2003 private record, the examiner reported that 
the veteran was clearly disabled; he was difficult to 
diagnose.  The veteran had cognitive limitations, experienced 
chronic anxiety and episodic depression and exhibited a 
personality disorder characterized by dependence, poor social 
judgment and an inflated sense of self worth.  

The veteran reported events of his first period of service 
and subsequent discharge to Army Reserve.  He sought greater 
opportunity in the Air Force Reserve and served one year in 
the Reserve.  Due to the poor economy and inability to find a 
job in civilian life, the veteran enlisted in the Navy at the 
age of 35.  

The veteran reported being initially told that he would be 
able to go to culinary school.  He attended boot camp in 
Florida and sought to be discharged soon thereafter because 
he could not handle the stress of boot camp.  His discharge 
papers indicated that he was a burden to command due to 
substandard performance and inability to adapt.  

The veteran described his experiences in boot camp as 
humiliating.  After discharge from the Navy, he attempted to 
reenlist in the Air Force Reserve; his discharge status from 
the Navy precluded his reenlistment.  As a result, he 
experienced shock, depression, frequent crying, social 
isolation due to embarrassment, anxiety, low self-esteem and 
disillusionment.  

Since the discharge, the veteran had worked sporadically over 
the past 20 years.  He had undergone extensive psychological 
treatment and evidenced numerous symptoms including 
preoccupation with the trauma he experienced in the Navy.  He 
reported that his previous service in the Army and Army and 
Air Force Reserve was without blemish.  

The veteran's experience in Navy boot camp was traumatic in 
that it was in contrast to his previously positive record.  
He was not allowed to reenlist in the Reserve.  He reported 
that "the Navy diminished my positive attitude and 
outlook."  

The examiner noted that the veteran brought numerous 
cognitive, social and psychological limitations to his 
experience in the military.  He initially served well in low 
level clerical positions.  The examiner opined that the 
veteran's experience in Navy boot camp exacerbated his 
symptoms and contributed to his already existing poor self-
esteem, chronic anxiety and recurrent recalcitrant 
depression.  

In the July 2007 private record, upon examination, the 
veteran was diagnosed with generalized anxiety disorder, 
depressive disorder NOS, learning disability NOS and 
personality disorder NOS (inadequate personality disorder).  
The examiner concluded that the veteran was a chronically, 
mentally and physically disabled individual.  

The veteran's cognitive deficits, including limitations in 
insight, judgment and problem solving had been apparent for 
many years.  He had some kind of a mood disorder, probably a 
mild bipolar disorder characterized by difficulty managing 
anger.  He was a worrier, and his anxiety was exacerbated by 
his limited social judgment and problem solving skills.  The 
examiner opined that the stress of boot camp exacerbated his 
mental health problems and overtaxed his limited coping 
skills.  

In a May 2008 VA examination report, the examiner reviewed 
the entire claims file, noting the veteran's extensive 
history of treatment for psychiatric disorder.  The report of 
military and non-military experiences remained wholly 
unchanged from previous accounts.  His reported having 
service in the Army, Army Reserve and Air Force Reserve 
without incident.  However he found the Navy basic training 
to be extremely stressful and difficult to handle.  

The veteran was discharged and was precluded from reenlisting 
in the Reserve or another branch of service.  Following his 
discharge from service, he was unemployed for a while, then 
worked various jobs of limited length of time and eventually 
stopped working because he was receiving Social Security.  He 
was vague in describing why he was unable to work or what 
types work-related problems he was having which led to his 
disability.  He had always lived with a family member and 
always had someone to "take care of [him]."  

The veteran described few symptoms indicative of a current 
AXIS I disorder.  He was not depressed and spent his time 
reflecting on the good in his life.  He did admit to feeling 
useless at times and described sleep disturbances secondary 
to his worries about daily life stressors; he reported few 
other difficulties.  

The veteran's reported symptoms did not meet the full 
criteria for a current anxiety or depressive disorder, and 
there was no evidence of psychotic symptoms.  He reported no 
inappropriate behaviors or recent stressors, other than the 
loss of his mother and sister and other difficult familial 
interactions.  

The veteran volunteered at a local hospital and veterans 
advocate group, but stopped his volunteer work following the 
death of his sister in 2002.  It appeared the veteran would 
have difficulties in a work environment due to his low stress 
tolerance.  

The veteran spent most of his time at home with his sister 
and 13-year old niece; he occasionally met his friend for 
coffee.  He enjoyed going to the library to read, listening 
to radio talk shows and being an honorary member of the 
Sunrisers Drum Bugle Corps and occasionally helping sell 
merchandise at their shows.  

The veteran had never been married, had no kids and reported 
an absence an interest in any substantial intimate 
relationships over his lifetime.  He had no difficulties with 
his activities of daily living.  The veteran  had been 
receiving psychiatric care since 1990 and had been prescribed 
Zoloft and Ativan with good benefits.  

A review of the records showed frequent discussions regarding 
the veteran's problems with anger towards family members and 
others as well as some discussion of his grandiose and 
impulsive thought processes at times.  

On examination, the veteran's mood was reported as euthymic, 
and his affect was wide ranging.  He described, with great 
intensity, his feelings about his military service and his 
feelings of rejection at not being allowed to reenlist and to 
make it in the Navy.  His thought processes were mildly 
tangential, though generally goal-directed and concrete.  
There was evidence of learning disability and other potential 
cognitive difficulties.  

The veteran was diagnosed with adjustment disorder with 
anxiety and depressed mood (Axis I) and dependant personality 
disorder and avoidant personality features (Axis II).  He was 
assigned a General Assessment of Functioning (GAF) score of 
52.  

The VA examiner observed that the veteran had demonstrated 
long-standing distress regarding the end of his military 
career and limited insight as to why he had been unable to 
reenlist and continue with his service.  The examiner opined 
that the veteran likely had long-standing personality traits 
which predated his time in the military which were more 
likely responsible for his current difficulties.  

The VA examiner noted that the veteran's experiences in the 
military likely caused some exacerbations of mood-related 
issues.  However the examiner reported that the presence of a 
clear Axis I disorder could not be found on examination.  
Thus, the examiner opined that it was less likely as not that 
the veteran's current difficulties were caused or a result of 
his military service.  

In this case, as indicated, there is medical evidence both 
for and against the veteran's claim.  It is therefore the 
responsibility of the Board to weigh this evidence so as to 
reach a determination on the veteran's claim.  See Hayes v. 
Brown, 5 Vet. App. 60, 69 (1993); Wood v. Derwinski, 1 Vet. 
App. 190, 192-93 (1992) (it is the responsibility of the 
Board to assess the credibility and weight to be given the 
evidence).  

Several considerations must be addressed in cases where there 
are competent but conflicting medical opinions.  

First, the Board may only consider independent medical 
evidence to support its findings and may not provide its own 
medical judgment in the guise of a Board opinion.  See Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1990).  However, the 
Board may favor the opinion of one medical professional over 
that of another so long as an adequate statement of reasons 
and bases is provided.  See Owens v. Brown, 7 Vet. App. 429, 
433 (1995)  

Second, the probative value of a medical opinion largely 
depends upon the extent to which such an opinion was based on 
a thorough review of a veteran's medical history, as 
contained in his claims file.  In cases where an examiner has 
not had an opportunity to review the veteran's medical 
records, the medical opinion's probative value is 
substantially limited.  See Miller v. West, 11 Vet. App. 345, 
348 (1998) (bare conclusions without a factual predicate in 
the record are not considered probative); Gabrielson v. 
Brown, 7 Vet. App. 36, 40 (1994).  

Third, the fact that an opinion is relatively speculative in 
nature also limits its probative value.  For example, an 
examiner's opinion that a current disorder "could be" 
related to, or that there "might be" some relationship 
with, symptomatology in service made the opinion too 
speculative in nature.  See Bostain v. West, 11 Vet. App. 
124, 127-28, quoting Obert v. Brown, 5 Vet. App. 30, 33 
(1993) (a medical opinion expressed in terms of "may" also 
implies "may or may not" and is too speculative to 
establish a causal relationship).  See also Warren v. Brown, 
6 Vet. App. 4, 6 (1993) (a doctor's statement framed in terms 
such as "could have been" is not probative).  

Fourth, the fact that a veteran had received regular 
treatment from a physician or other doctor was certainly a 
consideration in determining the credibility of that doctor's 
opinions and conclusions.  That notwithstanding, the United 
States Court of Appeals for Veterans Claims (Court) has 
declined to adapt a "treating physician rule" under which a 
treating physician's opinion would presumptively be given 
greater weight than that of a VA examiner or another doctor.  
See Winsett v. West, 11 Vet. App. 420, 424-25 (1998); 
Guerrieri v. Brown, 4 Vet. App. 467-471-3 (1993).  

Finally, the evidence of a prolonged period without medical 
complaint after service can be considered along with other 
factors in the analysis of a service connection claim.  See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

The Board is aware that the record indicates that the veteran 
received treatment at a private facility for his psychiatric 
disorder.  In the July 2003 and July 2007 records, the 
examiner stated that he "believed" that the veteran's 
experienced in Navy boot camp exacerbated his symptoms and 
overtaxed his limited coping skills.  

In this regard, the Board notes that the probative value of 
the statements of the private examiner ("[he] believe[d] the 
veteran's experience in Navy boot camp exacerbated his 
symptoms and contributed to his already existing poor self-
esteem, chronic anxiety and recurrent recalcitrant 
depression" and "that the stress of boot camp exacerbated 
his mental health problems and overtaxed his limited coping 
skills [was] not unexpected") is clearly limited because of 
their speculative nature.  See Bostain v. West, 11 Vet. App. 
at 127-28 (1993); see also Warren v. Brown, 6 Vet. App. at 6 
(1993).  

Significantly, the records do not indicate that either 
statement was based to a thorough review the medical record.  
See Miller v. West, 11 Vet. App. at 348 (1998).  Thus, the 
bases for the medical statements could not be adequately 
explained.  Neither statement commented in any way on the 
documented VA examination findings after the first period of 
active service when the veteran was diagnosed as having a an 
inadequate personality or personality disorder.  

By contrast, the examiner in the May 2008 VA examination 
offered his opinion after reviewing the claims file including 
the private medical records.  The VA examiner noted having 
difficulty in making an Axis I diagnosis, but identified 
personality traits that had been present since before service 
and contributed to the veteran's poor performance.  

While noting some exacerbation of the veteran's symptoms in 
service, the VA examiner opined that his current difficulties 
(diagnosed only as an adjustment disorder) were not related 
to service.  In the Board's opinion, this would be consistent 
with the findings of the initial VA examination.  

The private records have reported diagnoses of generalized 
anxiety disorder and depressive disorder, but contain no 
probative basis for linking any recently identified acquired 
psychiatric condition to either of the veteran's periods of 
active service.  

Thus, on this record, the Board finds the opinion offered by 
the VA examiner must be afforded greater probative weight.  
See Owens v. Brown, 7 Vet. App. at 433.  

The only other evidence of record supporting the claim is his 
various lay statements.  The veteran, however, has not been 
shown to possess the requisite medical training or 
credentials needed to render a diagnosis or a competent 
opinion as to medical causation.  Accordingly, his lay 
opinion does not constitute competent medical evidence and 
lacks probative value.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  

As the preponderance of the evidence is against the veteran's 
claim, VA is not required to resolve benefit of the doubt in 
favor of the veteran and the claim must be denied.  See 
Gilbert v. Derwinski, 1 Vet. App. at 55 (1990); 38 U.S.C.A. 
§ 5107(b).



ORDER

Service connection for an innocently acquired psychiatric 
disorder is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


